Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is vague and indefinite because in line 5 it is unclear what a “relative pressure” represents and what the pressure is relative to. For purposes of examination this will be a pressure associated with either the inlet or discharge valve.
	Claim 1 is also vague and indefinite because it sets forth in lines 11 and 12 that the determination that the pump section has failed is by detecting irregularities in the strain signal; and goes onto to set forth in 17 - 19 that valve failure is determined by comparing actual pressure and the pump pressure. The disclosure sets forth that pump failure is detected by determining valve failure so it is unclear if here one failure is determined or two distinct failures are determined.

	Claim 1 is vague and indefinite at line 15 and 16 because it sets forth “determine a pump pressure corresponds…” and in line 18 the claim states “in response to determining the pump pressure corresponds”. These two limitations seem to set up a logic that the valve must fail every time. The examiner believes that claim 15 is intended to read “determine if a pump pressure corresponds…”.

	Claims not specifically mentioned are indefinite since they depend from one of the above claims.
	
Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 is vague and indefinite because, as mentioned above, the phrase “correlating, by the processor, the strain signal to an actual pressure associated with the specific valve in the pump section using a pressure signal provided by a pressure transducer” in lines 5-7 is confusing.  It is unclear if the strain signal is being used to calculate a pump chamber pressure which is then compared to a pressure signal from the pressure transducer or if something different is being claimed.
	Similarly to claim 1 above, claim 8 is also vague and indefinite because it sets forth that the determination that the pump section has failed is by detecting irregularities in the strain signal; and goes onto to set forth in 10-12 that valve failure is determined by comparing actual pressure and the pump pressure. The disclosure sets forth that pump failure is detected by determining valve failure so it is unclear if here one failure is determined or two distinct failures occur.

	Claims not specifically mentioned are indefinite since they depend from one of the above claims.
	
Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 is vague and indefinite because it is directed to instruction executable by a processor for identifying a failed valve. However in lines 4 and 5 a step of identifying a failed pump section is set forth from a strain signal. Therefore it is unclear if the claim is intended to be directed to determination of both valve and pump failure or just valve failure. Also, in lines 10 and 11, it is determined whether a pump pressure (which is disclosed as being determined from the strain gauge signal) corresponds to the suction or discharge pressures. As written it is unclear if the actual pressure is intended to be determined from the strain gauge signal or if the strain signal is utilized at all in the valve failure steps. For purposes of examination it is assumed that the strain signal is used to determine the pump pressure.
Claim 19 is vague and indefinite because it is unclear what the “current strain signal” is meant to refer to. For purposes of examination it will be considered as a current strain value of the strain signal.

	
	
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose the claimed invention as understood where pump valve failure is determined by instructions executable by a processor; where a strain signal is used to determine a pump pressure, and then it is determined if the pump pressure correlates to the pressure associated with a specific valve of the pump; and then display an indication that the specific valve has failed in response to determining the pump pressure does corresponds to the pressure associated with the specific valve.
The closest prior art is to references such a WO 2017/039701 and Beisel (USPN 11,125,225 and Beisel USPN 10,927,831) which utilizes strain gauges and a position sensor to monitor for valve failure in a pump.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miller, Beisel ‘225 & ‘831, Mackay et al and Weightman et al disclose pump monitoring systems.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



CGF
January 15, 2022